In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-094 CR

 ______________________

 
BLAINE KEITH LECOMPTE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
 Jefferson County, Texas

Trial Cause No. 99568




MEMORANDUM OPINION

	Blaine Keith LeCompte was convicted and sentenced on an indictment for burglary
of a building.  LeCompte filed a notice of appeal on February 14, 2007.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certification has been provided to the Court of Appeals by the
district clerk.
	On February 15, 2007, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been
supplemented with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
								          DAVID GAULTNEY
										Justice

Opinion Delivered April 4, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.